Citation Nr: 1605688	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as "welder's lung."


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1956 to December 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  

In a November 2014 decision, the Board denied entitlement to the issue on appeal.  The Veteran then timely appealed that denial to the Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Remand (JMR) the parties vacated the Board's denial and remanded this issue for further development.  As will be discussed, remand is required to comply with the terms of the JMR.

The claims file reflects the Veteran's representative currently has a FOIA request for a copy of the Veteran's claims file pending with the Records Management Center in St. Louis, Missouri.  Because this pending request would have no bearing on the basis for the remand discussed above, and because the Veteran's representative himself specifically requested remand in an October 2015 written statement, the Board finds adjudication may proceed without any harm to the Veteran or his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for COPD.  In the July 2015 JMR, the Court found the January 2013 VA examination was inadequate.  Specifically, the parties determined the examiner did not discuss the Veteran's in-service exposure to welding chemicals, but instead essentially stated COPD is caused exclusively by smoking.  Accordingly, consistent with the JMR directives, remand for a new VA examiner's opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the January 2013 VA examiner, if available, or to an equally as qualified medical professional.  Re-examination of the Veteran is not required, unless so requested by the examiner.  Consistent with the factual and medical history, the examiner is asked to answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed COPD began during, or was otherwise caused by, his active duty service to include his in-service exposure to welding chemicals therein.

In answering this question, the examiner is asked to specifically address the Veteran's in-service exposure to welding chemicals, and provide a complete rationale for any opinion expressed.




2.  Then, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




